IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

WILLIAM PURCELL, D.C. AND             NOT FINAL UNTIL TIME EXPIRES TO
TAMPA CHIROPRACTIC                    FILE MOTION FOR REHEARING AND
CENTER, INC.,                         DISPOSITION THEREOF IF FILED

      Petitioners,                    CASE NO. 1D15-1721

v.

ALLSTATE INDEMNITY
COMPANY, AND ALLSTATE
PROPERTY & CASUALTY
INSURANCE COMPANY,

      Respondents.

___________________________/

Opinion filed October 20, 2015.

Petition for Writ of Certiorari.

Crystal L. Eiffert and Robert W. Morris of Eiffert & Associates, P.A., Orlando, for
Petitioners.

Donald J. Masten of Donald J. Masten, P.A., Orlando, for Respondents.




PER CURIAM.

      DENIED.

WETHERELL and RAY, JJ., AND SMILEY, ELIJAH, ASSOCIATE JUDGE,
CONCUR.